 

CPI Aerostructures, Inc. 8-K [cvu-8k_070716.htm]

 

Exhibit 10.4

 



CPI AEROSTRUCTURES, INC.

91 Heartland Blvd.

Edgewood, New York 11717

 

 

 

 

 

July 7, 2016

 

 

 

 

Mr. Vincent Palazzolo

 

 

Dear Mr. Palazzolo:

 

Reference is made to the Employment Agreement between you and CPI
Aerostructures, Inc. (the “Company”), dated December 16, 2009, as amended (the
“Employment Agreement”).

 

The Employment Agreement is hereby terminated. From and after the date hereof,
the Employment Agreement will be of no further force or effect, and the rights
and obligations of each of you and the Company shall terminate.

 

Your employment by the Company as its Chief Financial Officer will continue on
an at-will basis at your current annual base salary. Your bonus compensation for
calendar year 2016 will be determined in accordance with Schedule A of the
Employment Agreement. Your base salary, incentive bonus plan and other
compensation for calendar year 2017 and thereafter will determined by the
Compensation Committee of the Company’s Board of Directors.

 

Please confirm your agreement with the foregoing by signing below where
indicated.

 

 

  Sincerely,       CPI AEROSTRUCTURES, INC.               By:         Douglas
McCrosson     Chief Executive Officer

  

AGREED TO AND ACCEPTED:           Vincent Palazzolo  

 

 



 

